In an action to recover damages for breach of contract, the plaintiffs appeal from (1) an order of the Supreme Court, Nassau County (Molloy, J.), dated April 5, 1990, and (2) a judgment of the same court, entered July 31, 1990.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed, for reasons stated by Justice Molloy at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs.
*803The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.